Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed 09/30/2021 have been received and reviewed. Claims 2, 13-18, 22-30, 32-38, 41-45 and 50-55 are now pending in this application.
Claims 2, 13 and 14 are independent claims.
Election/Restrictions
The compound of Formula VB according to claim 14, linked to androgen, is free from art and is allowable. 
The search has now been expanded to embrace the entire scope of claim 14. 
	Claims 2, 13, 15-18, 22-30, 32-38, 41-45 and 50-55 are withdrawn from prior art consideration because art was found (see MPEP 803.02.).
 	Applicants are advised of MPEP 803.02 Restriction - Markush Claims [R - 2], fourth and fifth paragraph, where is stated:
	“As an example, in the case of an application with a Markush - type claim drawn to the compound C - R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, CA, CB, CC, CD, or CE. The Markush - type claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush - type claim and claims to the elected species shall be rejected, and claims to the non-elected species would be held withdrawn from further consideration. As in the prevailing practice, a second action on the rejected claims would be made final.” (Emphasis added).
	On the other hand, should no prior art be found that anticipates or renders obvious the elected species, the search of the Markush-type claim will be extended. If prior art is found that anticipates or renders obvious the Markush-type claim with respect to a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action made final. 

Claim Rejections - 35 USC § 112
Claims 2, 13-18, 22-30, 32-38, 41-45 and 50-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) In claim 2, the intended substituent of the fused aromatic ring represented by A-B is not known. 
ii) Also in claim 2, the group -L-(B)m has not been defined. The same variable, “B” cannot be used to define different things in the same claim. Appropriate correction is required. In addition, the language, “comprises -L-(B)m” renders the claim indefinite because it is open-ended. Replacing this with definite terms, such as, “is” is suggested.
iii) Regarding the nature of “an androgen receptor-targeting epitope,” Applicants argue that there is no prohibition against the use of functional language in claims and point to pages 48-52 of the specification for examples. However, Applicants were not able to say how one skilled in the art can say whether a given ligand (or radical) is or is not an androgen receptor-targeting epitope without the need to conduct experimentation. That is, to understand the metes and bounds of the claims, Applicants are requiring experimentation. In addition, pages 48-52 exemplify “one nuclear receptor-targeting epitope derived from” compounds. The compounds do not have a point of attachment and it is not possible to say what the epitope “derived” from these compounds look like. Therefore, the claims are indefinite because the skilled artisan cannot say what is within the metes and bounds of the claims. See also, claims 22-27. Note, the prior art rejections below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 7,449,464). The claim reads on the compounds of Examples 13 and 14, columns 111-113.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




October 21, 2021
/BRUCK KIFLE/Primary Examiner, Art Unit 1624